FILED
                             NOT FOR PUBLICATION                            JAN 25 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 ROBERT G. LESLIE, AKA Robert Gwen               No. 08-56969
 Leslie; et al.,
                                                 D.C. No. 2:08-cv-04556-R-VBK
               Plaintiffs - Appellants,

   v.                                            MEMORANDUM *

 CARLA KOGACHI, Individually; et al.,

               Defendants - Appellees,



                     Appeal from the United States District Court
                        for the Central District of California
                      Manuel L. Real, District Judge, Presiding

                             Submitted January 11, 2010 **


Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Robert G. Leslie and Marilyn Beverly Leslie appeal pro se from the district

court’s judgment dismissing their action. We have jurisdiction under 28 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

EN/Research
§ 1291. We review de novo, Hodge v. Dalton, 107 F.3d 705, 707 (9th Cir. 1997),

and we affirm.

       The district court properly dismissed the Leslies’ action as barred by the

doctrine of sovereign immunity. See id. (explaining that sovereign immunity

applies to federal employees acting within their official capacity and to the United

States, and bars suit unless waiver of immunity is unequivocally expressed).

       The Leslies’ remaining contentions are unpersuasive.

       Appellees’ motion to appear is granted. The Clerk shall file the answering

brief lodged on June 23, 2009 and the reply brief lodged on July 23, 2009.

       AFFIRMED.




EN/Research                                2                                   08-56969